Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 05-2205

                    ROBERT G. DELLELO, ET AL.,

                      Plaintiffs, Appellants,

                                    v.

                     MICHAEL MALONEY, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Edward F. Harrington, Senior U.S. District Judge]


                                 Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Robert G. Dellelo and George Nassar on brief pro se.
     Stephen G. Dietrick, Deputy General Counsel, and Nancy
Ankers White, Special Assistant Attorney General, on brief for
appellees.


                           August 23, 2007
               Per Curiam.   Pro se appellants Robert Dellelo and

  George Nassar appeal the dismissal of their 42 U.S.C. § 1983

  suit against state administrators and corrections officials.

  After considering the arguments made in the original and

  supplemental briefs,1 we affirm.

               1.   State-Law Haverty Claim

               In their complaint seeking money damages, appellants

  raised   a    pendent   state-law   claim   based   on   Haverty   v.

  Commissioner of Correction, 437 Mass. 737 (2002).        In Haverty,

  an inmate class action suit seeking declaratory and injunctive

  relief, the Supreme Judicial Court of Massachusetts ("SJC")

  concluded, as a matter of state law, that prison officials must

  comply with certain state regulations before housing inmates

  for nondisciplinary reasons in the East Wing at MCI-Cedar

  Junction.    Id. at 763 (excepting "brief" housing assignments).

  The district court dismissed appellant Dellelo's Haverty claim

  for lack of exhaustion.     It dismissed appellant Nassar's claim

  based on a lower state court decision involving a different

  inmate's Haverty claim, which concluded that prison officials

  had qualified immunity from suit.


     1
      When this appeal first came before the court, we ordered the
appeal stayed pending a decision by the state's highest court on a
pertinent state-law issue. As is indicated below, the state court
has recently issued its decision. Therefore, we lifted the stay
order and directed supplemental briefing addressing that decision.


                                   -2-
           Recently,         the       SJC    affirmed       the     lower   court's

qualified immunity ruling.                   It held that prison officials

"could have reasonably . . . concluded, prior to October 10,

2002, the date the Haverty opinion was issued, that the law did

not compel their compliance with the [state] regulations." See

Longval v. Commissioner of Correction, 448 Mass. 412, 422

(2007). In their supplemental brief, appellants argue that the

SJC erroneously decided the qualified immunity issue. However,

"the views of the state's highest court with respect to state

law are binding on the federal courts."                    Wainwright v. Goode,

464 U.S. 78, 84 (1983); see also Largess v. Supreme Judicial

Court for the State of Massachusetts, 373 F.3d 219, 224 (1st

Cir.) (noting that "the decisions of a state's highest court on

issues    of    state    law       .    .    .     are   generally      treated   as

authoritative by federal courts"), cert. denied, 543 U.S. 1002

(2004).        Based    on   Longval,         we    affirm     the    dismissal   of

appellants' Haverty claims.

           2.     Remaining Claims

           The district court dismissed the remaining claims on

the   ground      that       appellants           had    not    exhausted      their

administrative remedies, as required by federal and state law.

On appeal, appellants allege only that the district court's

decision failed to address the numerous contentions they made

in that court on the exhaustion question.                      They identify the


                                            -3-
district court filing containing their contentions, but fail to

discuss any particular argument, let alone establish that it

had   merit.    Following     our     usual   practice,   we    decline    to

consider appellants' undeveloped claim.           See Executive Leasing

v. Banco Popular de Puerto Rico, 48 F.3d 66, 68 (1st Cir. 1995)

(deeming   an   appellate     claim    "waived"   where   the    appellant

provided no supporting argument but merely referred the court

of appeals to its district court filings).

                  Affirmed.      Appellants'      pending      motions    are

denied as moot.




                                    -4-